UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1068



VICTORIA NWAOBASI,

                                              Plaintiff - Appellant,

          versus


PRINCE GEORGE’S COUNTY, MARYLAND; R. FOX, #1414,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
97-397-PJM)


Submitted:   July 22, 1998                 Decided:   August 5, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victoria Nwaobasi, Appellant Pro Se. John Anthony Bielec, COUNTY
ATTORNEY’S OFFICE, Upper Marlboro, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Victoria Nwaobasi appeals from the district court’s order

denying relief on her 42 U.S.C.A. § 1983 (West Supp. 1998) com-

plaint. We have reviewed the record and the district court’s order

and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. Nwaobasi v. Prince George’s County, No.

CA-97-397-PJM   (D.   Md.   Dec.   17,   1997).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                   AFFIRMED




                                     2